CORRECTED NOTICE OF ALLOWABILITY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability is issued in order to correct the amendment to claim 8 below, as claim 8 had been previously canceled.  The remainder of the Examiner’s Amendment remains the same.  

Status of Claims
Claims 1-7, 15-27 are allowed.
Claims 8-14 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/25/21 has been entered.

Election/Restrictions
Claims 1 and 20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 2/13/20, has been reconsidered in view of the The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/13/20 is withdrawn.  Claims 4-5, 18-19, directed to a non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Mescher on 3/16/21.
The application has been amended as follows: 

Please amend the language “A dead stop type projection” to recite, “A dead stop 

Please amend the language “a standard off-the shelf window” to recite, “an 

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 15 of claim 1.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 18 of claim 1.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 20 of claim 1.

Please amend the language “The dead stop type projection” to recite, “The dead stop 

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 3 of claim 3.



Please amend the language “The dead stop type projection” to recite, “The dead stop 

Please amend the language “The dead stop type projection” to recite, “The dead stop 

Please amend the language “The dead stop type projection” to recite, “The dead stop 

Please amend the language “The dead stop type projection” to recite, “The dead stop 

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 2 of claim 7.

Please amend the language “a dead stop type projection” to recite, “a dead stop 

Please amend the language “a standard off-the shelf window” to recite, “an 

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 11 of claim 15.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 12 of claim 15.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 15 of claim 15.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 19 of claim 15.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 22 of claim 15.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 27 of claim 15.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 2 of claim 20.



Please amend the language “The projection window assembly” to recite, “The dead stop projection window assembly” in line 1 of claim 23.

Please amend the language “The dead stop type projection” to recite, “The dead stop 

Please amend the language “The dead stop type projection” to recite, “The dead stop 

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 3 of claim 25.

Please amend the language “the dead stop” to recite, “the internal and rearward-facing dead stop” in line 3 of claim 27.

In consideration of the above, claims 1-7 and 15-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635


/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635